DETAILED ACTION
This is a first Office action on the merits to the application filed 12/30/2019. Claims 1-30 are pending.
The following is a list of prior art cited and applied in the rejections below:
U.S. Pat. Appl. Publ’n No. 2019/0239171, to Ahn et al. (hereinafter “Ahn”), which is newly cited and applied in this Office action.
U.S. Pat. Appl. Publ’n No. 2021/0410079, to MolavianJazi et al. (hereinafter “MolavianJazi”), which is newly cited and applied in this Office action.
U.S. Pat. Appl. Publ’n No. 2021/0045071, to Maki et al. (hereinafter “Maki”), which is newly cited and applied in this Office action.
U.S. Pat. Appl. Publ’n No. 2019/0268861, to Takeda et al. (hereinafter “Takeda”), which is newly cited and applied in this Office action.

The following is a list of the rejections below:
35 U.S.C. § 102(a)(2) over Ahn: Claims 1, 3-6, 9-11, 18, 25-27, 29, and 30.
35 U.S.C. § 103 over Ahn in view of Maki: Claim 2.
35 U.S.C. § 103 over Ahn in view of MolavianJazi: Claims 12-14 and 28.
35 U.S.C. § 103 over Ahn in view of Takeda: Claims 21 and 22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 6/25/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Claim limitations in this application 
The claim limitations invoking section 112(f) are “means for identifying a trigger”, “means for receiving … information”, “means for determining”, and “means for transmitting” as recited in claim 29. The corresponding structure described in the Specification is that of a general purpose computer executing instructions or code for performing the corresponding functions/algorithms, which are described in sufficient detail in the Specification to make the general purpose computer a specialized computer for carrying out the respective functions/algorithms. See Specification as filed, ¶¶ 208-209.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-6, 9-11, 18, 25-27, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn.

Regarding claim 26, Ahn teaches:
An apparatus for wireless communications by a user equipment (UE), comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor (Ahn, Fig. 6, wireless device 50 has processor 51 and memory 52 that “stores various instructions executed by processor 51”, ¶ 91; see also Fig. 1, wireless device 130, ¶ 26) to cause the apparatus to:
identify a trigger for transmitting a power headroom report (Ahn, Fig. 5, S510, S520, ¶¶ 60-70, either received DCI is triggering for transmitting a power headroom report);
receive first downlink control information indicating first uplink resources for a first cell (Ahn, Fig. 5, S510, ¶¶ 61, 67, an UL grant (i.e., first downlink control information) for first uplink resources in a first serving cell is received); 
determine whether second downlink control information indicating second uplink resources for a second cell is received after receiving the first downlink control information and before the first uplink resources (Ahn, Fig. 5, S510, S520, ¶¶ 61, 67, a second received DCI is evaluated to determine when it is received and is for a second cell); and
transmit the power headroom report comprising a first power headroom for the first cell and a second power headroom for the second cell, wherein the power headroom report is based at least in part on the determining (Ahn, Fig. 5, S530, S540, ¶¶ 61, 67, a power headroom report is generated with first and second power headrooms for the first and second cells, respectively).

Regarding claim 1, the claim is directed to a “method for wireless communications by a user equipment (UE)” with steps virtually identical to the functions performed by the apparatus (e.g., UE) of 

Regarding claim 29, the claim is directed to an “apparatus for wireless communications by a user equipment (UE)” with means plus function limitations, where the recited means are instructions executed on a processor to implement the claimed functions, which are virtually identical to the functions performed by the apparatus (e.g., UE) of claim 26. As a result, claim 29 is rejected under section 102(a)(2) as anticipated by Ahn for the same reasons as presented above in the rejection of claim 26.

Regarding claim 30, the claim is directed to a “non-transitory computer-readable medium storing code for wireless communications by a user equipment (UE), the code comprising instructions executable by a processor to” carry out the recited functions. The non-transitory computer-readable medium is equivalent to the memory of claim 26 and the executed functions of claim 30 are virtually identical to the functions performed by the apparatus (e.g., UE) of claim 26. As a result, claim 30 is rejected under section 102(a)(2) as anticipated by Ahn for the same reasons as presented above in the rejection of claim 26.

Regarding claims 3 and 27, which depend from claims 1 and 26, respectively, Ahn further teaches, as recited in the claims, albeit in slight different language, “determining whether the second downlink control information is received 3before a power headroom report reference time that is based at least in part on a power 4headroom processing timeline for the first cell and an initial symbol of the first uplink 5resources,” (Ahn, ¶ 67, there is a determination made as to whether or not DCI is received prior to a subframe n-q (i.e., a power headroom report reference time), which is based on timing (i.e., a timeline) of uplink symbols for the first cell, see also Fig. 4) and “6calculating the second power headroom based at least in part on the 7determining whether the second downlink control information is received before the power 8headroom report reference time, wherein the power headroom report is based at least in part 9on calculating the second power headroom,” (Ahn, Fig. 5, S530, S540, ¶¶ 61, 67, a power headroom report is generated with first and second power headrooms for the first and second cells, respectively, including with respect to the subframe n-q).

Regarding claim 4, which depends from claim 3, Ahn further teaches “receiving the second downlink control information after receiving the first downlink control information and before the power headroom report reference time,” (Ahn, ¶ 67, there is a determination made as to whether or not DCI is received prior to a subframe n-q (i.e., a power headroom report reference time), see also Fig. 4) and “Attorney Docket No. PR225.01 (103038.1266)Qualcomm Ref. No. 190737604calculating the second power headroom based at least in part on a transmit 5power indicated by the second downlink control information, wherein the power headroom 6report is based at least in part on calculating the second power headroom,” (Ahn, Fig. 5, S530, S540, ¶¶ 61, 67, a power headroom report is generated with first and second power headrooms for the first and second cells, respectively, including with respect to the subframe n-q).

Regarding claim 5, which depends from claim 3, Ahn further teaches “determining that the second downlink control information is not received after 3the first downlink control information and before the power headroom report reference time, 4wherein calculating the second power headroom is based at least in part on determining that 5the second downlink control information is not received.” Ahn, ¶ 67, if the DCI is received after the n-q, it is treated as not received before the n-q reference subframe (time) but a power headroom is still calculated.

Regarding claim 6, which depends from claim 5, Ahn further teaches “calculating the second power headroom using a virtual calculation that is 3based at least in part on one or more pre-configured parameters, one or more parameters 4indicated by the first downlink control information, or a combination thereof, wherein the 5power headroom report is based at least in part on calculating the second power headroom.” Ahn, ¶ 67, a virtual power headroom report is calculated, such as by taking into account various pre-configured parameters and/or parameters signaled in downlink control information, see ¶¶ 44, 47, 48.

Regarding claim 9, which depends from claim 5, Ahn further teaches “receiving the second downlink control information after the power headroom 3report reference time, wherein determining that the second downlink control information is not received after the first downlink control information and before the power headroomAttorney Docket No. PR225.01 (103038.1266)Qualcomm Ref. No. 19073761 5report reference time is based at least in part on receiving the second downlink control 6information after the power headroom report reference time.” Ahn, ¶ 67, the DCI can be received after the n-q subframe (time) and a power headroom report calculated.

Regarding claim 10, which depends from claim 3, Ahn further teaches “the power headroom processing 2timeline for the first cell is based at least in part on a UE processing capability for the first 3cell, a subcarrier spacing for the first cell, or a combination thereof.” Ahn, ¶ 67, there is a determination made as to whether or not DCI is received prior to a subframe n-q (i.e., a power headroom report reference time), which is based on timing (i.e., a timeline) of uplink symbols for the first cell, see also Fig. 4.

Regarding claim 11, which depends from claim 10, Ahn further teaches “transmitting a report indicating the UE processing capability for the first cell, 3the subcarrier spacing for the first cell, or a combination thereof.” Ahn, ¶ 75.

Regarding claim 18, which depends from claim 1, Ahn further teaches “transmitting the power headroom report comprises:Attorney Docket No. PR225.01 (103038.1266)Qualcomm Ref. No. 190737 633transmitting the power headroom report in an initial transmission of a 4transport block.” Ahn, Fig. 4, ¶¶ 52, 53, 57, transmission of the power headroom report is done at an initial time of a transport block, i.e., the uplink subframe.

Regarding claim 25, which depends from claim 1, Ahn further teaches “the first cell corresponds to a first 2processing timeline and the second cell corresponds to a second processing timeline that is 3shorter than the first processing timeline.” Ahn, Fig. 4, ¶¶ 52, 67, there is an overall timeline and respective timelines for each cell.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Maki, both of which are in the same field of power control as the claimed invention.

Regarding claim 2, which depends from claim 1, Ahn fails to teach the additionally recited limitations. Maki remedies this and teaches “calculating the first power headroom based at least in part on a transmit power 3indicated by the first downlink control information, wherein the power headroom report is 4based at least in part on calculating the first power headroom.” Maki, ¶¶ 157, 254, 255. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the calculation of the power headroom based on a transmit power include in a DCI, such as in Maki, with the system of Ahn to keep the transmission power under a maximum allowed power. See Maki, ¶¶ 254, 255.

Claims 12-14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of MolavianJazi, both of which are in the same field of power control as the claimed invention.

Regarding claims 12 and 28, which depend from claims 1 and 26, respectively, Ahn further teaches “receiving the second downlink control information after receiving the first 3downlink control information and before the first uplink resources,” as recited similarly in both claims. Ahn, ¶ 67, there is a determination made as to whether or not DCI is received prior to a subframe n-q (i.e., a power headroom report reference time), see also Fig. 4. Ahn fails to teach the additionally recited limitations.
MolavianJazi, ¶¶ 112, 114, when first and second uplink resources overlap, a portion of those resources may be dropped, and a power headroom report is transmitted, such as in Ahn. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine dropping overlapping resources, as in MolavianJazi, with the system of Ahn to ensure that a maximum power is not exceeded. See MolavianJazi, ¶ 112.

Regarding claim 13, which depends from claim 12, MolavianJazi further teaches “a first priority value for the first 2uplink resources is different than a second priority value for the second uplink resources, the 3method further comprising:  4determining whether to drop the portion of resources from the first uplink 5resources or the second uplink resources based at least in part on at least one of the first 6priority value or the second priority value, wherein the portion of resources is dropped from 7the first uplink resources if the first priority value is less than the second priority value and 8the portion of resources is dropped from the second uplink resources if the first priority value 9is greater than the second priority value.” MolavianJazi, ¶¶ 112, 120-125, when priority levels are the same, pre-configured other priority rules control which resources are dropped. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine dropping overlapping resources, as in MolavianJazi, with the system of Ahn to ensure that a maximum power is not exceeded. See MolavianJazi, ¶ 112.

Regarding claim 14, which depends from claim 12, MolavianJazi further teaches “a first priority value for the first 2uplink resources is equal to a second priority value for the second uplink resources, the method further comprising:Attorney Docket No. PR225.01 (103038.1266)Qualcomm Ref. No. 19073762 4determining whether to drop the portion of resources from the first uplink 5resources or the second uplink resources based at least in part on a pre-configuration, wherein 6dropping at least the portion of resources from either the first uplink resources or the second 7uplink resources is based at least in part on determining whether to drop the portion of 8resources from the first uplink resources or the second uplink resources.” MolavianJazi, ¶¶ 112-114, when priority levels are the same, pre-configured other priority rules control which resources are dropped. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine dropping overlapping resources, as in MolavianJazi, with the system of Ahn to ensure that a maximum power is not exceeded. See MolavianJazi, ¶ 112.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Takeda, both of which are in the same field of power control as the claimed invention.

Regarding claims 21, which depends from claim 1, Ahn fails to teach the additionally recited limitations. Takeda remedies this and teaches “identifying the trigger for transmitting 2the power headroom report comprises: 3identifying that a power headroom report prohibit timer has expired; and  4determining that a current path loss for at least one cell differs from a 5reference path loss for the at least one cell by more than a path loss change threshold, wherein 6the reference path loss corresponds to a most recent power headroom report transmission for 7the at least one cell.” Takeda, ¶¶ 72-74. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power headroom report prohibit timer features of Takeda with the system of Ahn to dynamically control uplink transmission power. See Takeda, ¶ 6.

Regarding claim 22, which depends from claim 1, Ahn fails to teach the additionally recited limitations. Takeda remedies this and teaches “identifying the trigger for transmitting 2the power headroom report comprises: 3identifying that a power headroom report periodic timer has expired.” Takeda, ¶¶ 72, 73, 75. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power headroom report periodic timer features of Takeda with the system of Ahn to dynamically control uplink transmission power. See Takeda, ¶ 6.

Allowable Subject Matter
Claims 7, 8, 15-17, 19, 20, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n No. 2020/0288412 also describes various ways in calculating and reporting power headroom.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413